Citation Nr: 1403423	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  07-40 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The appeal was previously remanded by the Board in August 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, further development is required prior to adjudicating the Veteran's claim for entitlement to service connection for a low back disability.  The August 2011 Board remand instructed the RO to obtain a medical opinion addressing whether it is at least as likely as not that any current low back diagnosis was related to the Veteran's reported 1997 low back injury, her 1998 epidural anesthetic, or any other incident of active duty service.  A VA examination was conducted in September 2011.  The examiner addressed the Veteran's 1998 epidural anesthetic and an "isolated episode of back and thigh pain which looked muscular and was self limiting," which the examiner later referred to as a strain.  The examiner appears to be referring to an August 1994 notation in the Veteran's service treatment records (STRs) regarding a complaint of pain in thighs, abdomen, and lower back that was diagnosed as a strain.  The examiner has not addressed the Veteran's reported 1997 low back injury, which is not referenced in her STRs.  Therefore, the August 2011 Board remand has not been substantially complied with, and this matter must be remanded again to obtain an opinion on the reported 1997 low back injury.  See Stegall v. West, 11 App. 268, 271 (1998) (A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders).  

The Board also notes that the examiner has not addressed the Veteran's assertions of continuous back pain since service.  Although the Veteran has not been diagnosed with arthritis, the Veteran, as a lay person, is competent to testify as to the onset and continuation of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in § 3.309).  Upon remand, the examiner should also be asked to address the Veteran's testimony regarding the onset and continuation of her back pain.

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) to the September 2011 VA examiner, or an appropriate substitute clinician, for an addendum opinion.  If the examiner/clinician does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  If additional clinical examination of the Veteran is required to provide the below requested opinion, such examination should be scheduled.

The examiner/clinician is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability had its onset as a result of the Veteran's period of active service.  In rendering the requested opinion, the examiner must address the Veteran's report in the July 2007 hearing transcript of a June 1997 back injury, and her report in an April 2007 private treatment note that she has experienced back pain since 1998.  The examiner is advised that the Veteran is competent to report a back injury and/or back pain during service and since that time.  The examiner must set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuation of symptoms since her period of military service.  

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2. Thereafter, readjudicate the issue (entitlement to service connection for a low back disability).  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


